Order                                                                                  Michigan Supreme
                                                                                                   Court
                                                                                       Lansing, Michigan
  April 21, 2015
                                                                                         Robert P. Young, Jr.,
                                                                                                    Chief Justice

  151105(72)                                                                              Stephen J. Markman
                                                                                              Mary Beth Kelly
                                                                                               Brian K. Zahra
                                                                                       Bridget M. McCormack
  SUSAN FRITZ,                                                                               David F. Viviano
                                                                                         Richard H. Bernstein,
            Plaintiff-Appellant,                                                                         Justices
                                                              SC: 151105
  v                                                           COA: 317144
                                                              Allegan CC: 10-046887-CZ
  SANDY PINES WILDERNESS TRAILS, and
  MAX GIBBS,
             Defendants-Appellees.
  _____________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing her reply brief on the application is GRANTED. The reply brief will be
  accepted as timely filed if submitted on or before April 27, 2015.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                               April 21, 2015